    Case 21-10632-MBK              Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38         Desc Main
                                             Document     Page 1 of 32



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1(b)
                                                                        Order Filed on January 28, 2021
      FOX ROTHSCHILD LLP                                                by Clerk
      49 Market St.                                                     U.S. Bankruptcy Court
                                                                        District of New Jersey
      Morristown, NJ 07960
      Mark E. Hall, Esq.
      Martha B. Chovanes, Esq.
      Michael R. Herz, Esq.
      mhall@foxrothschild.com
      mchovanes@foxrothschild.com
      mherz@foxrothschild.com
      Telephone: (973) 992-4800
      Facsimile: (973) 992-9125
      Proposed Counsel for L’Occitane, Inc.

      In re:

      L’OCCITANE, INC.,                                          Chapter 11

                                        Debtor.                  Case No. 21-10632-MBK

                                                                 Judge: Michael B. Kaplan



                    ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                        REJECTION AND ASSUMPTION OF EXECUTORY
                            CONTRACTS AND UNEXPIRED LEASES

         The relief set forth on the following pages, numbered two (2) through ten (10), is hereby
     ORDERED.




DATED: January 28, 2021




     118918455.v4
Case 21-10632-MBK               Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38                      Desc Main
                                          Document     Page 2 of 32
Page (2)
Debtor:                      L’OCCITANE, INC.
Case No.                     21-10632-MBK
Caption of Order:            ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                             REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                             AND UNEXPIRED LEASES




           This matter, having been brought before the Court upon the motion (the “Motion”)1 of

L’Occitane, Inc., the above-captioned debtor and debtor in possession (the “Debtor”), for entry of

an order pursuant to sections 105(a), 365, and 554 of title 11 of the United States Code (the

“Bankruptcy Code”), and Rules 6006 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) establishing procedures for the rejection, assumption, and assumption and

assignment of executory contracts and unexpired leases and abandonment of personal property as

more fully set forth in the Motion; and the Court having jurisdiction to decide the Motion and the

relief requested therein in accordance with 28 U.S.C. §§ 157(a), (b) and 1334(b); and consideration

of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. §

157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

notice of the Motion having been given as provided in the Motion; and such notice having been

adequate and appropriate under the circumstances; and it appearing that no other notice of Motion

need be provided; and the Court having held a hearing to consider the relief requested in the Motion

(the “Hearing”); and upon the Declaration of Yann Tanini in Support of Debtor’s Chapter 11

Petition and First Day Pleadings; the record of the Hearing, and all of the proceedings had before

the Court; and the Court having found and determined that the relief sought in the Motion and

granted herein is in the best interests of the Debtor, its respective estate and creditors and all parties




1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Motion.



118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38                Desc Main
                                    Document     Page 3 of 32
Page (3)
Debtor:                 L’OCCITANE, INC.
Case No.                21-10632-MBK
Caption of Order:       ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                        REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                        AND UNEXPIRED LEASES


in interest; that the legal and factual bases set forth in the Motion establish just cause for the relief

granted herein; and after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The following procedures (the “Rejection Procedures”) are approved in connection

with rejecting Contracts and Leases:

                (a)     Rejection Notice. The Debtor will file a notice (the “Rejection Notice”),
                        setting forth the proposed rejection of one or more Contracts and/or Leases
                        and will serve the Rejection Notice via overnight delivery service, email, or
                        fax on: (1) the non-Debtor counterparty (and its counsel, if known) under
                        the respective Contract or Lease at the last known address available to the
                        Debtor (the “Counterparty”); (2) with respect to real property Leases
                        (“Real Property Leases”), any known third party having an interest in
                        personal property located at the leased premises (the “Leased Premises”);
                        (3) any party known to assert a lien in any property subject to the rejected
                        Contract or Lease; (4) counsel to any official committee appointed in this
                        chapter 11 case; and (5) the Office of the United States Trustee for the
                        District of New Jersey (collectively, the “Rejection Notice Parties”). The
                        Rejection Notice may list multiple Contracts; provided that the number of
                        counterparties to Contracts or Leases listed on the Rejection Notice shall be
                        limited to no more than 100.

                (b)     Content of Rejection Notice. The Rejection Notice shall be substantially in
                        the form attached as Exhibit 1 to the proposed order. With respect to Real
                        Property Leases, the Rejection Notice shall set forth the following
                        information, to the best of the Debtor’s knowledge: (1) the street address of
                        the related real property; (2) the name and address of the landlord (the
                        “Landlord”); and (3) the date on which the Debtor will vacate (or has
                        vacated) the Leased Premises. With respect to all other Contracts or Leases
                        to be rejected, the Rejection Notice shall set forth the following information,
                        to the best of the Debtor’s knowledge: (1) the name and address of the
                        Counterparty; and (2) a brief description of the Contract or Lease to be
                        rejected. All Rejection Notices will be accompanied by a copy of the
                        proposed order approving the rejection of the Contracts and/or Leases set



118918455.v4
Case 21-10632-MBK      Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38                Desc Main
                                 Document     Page 4 of 32
Page (4)
Debtor:              L’OCCITANE, INC.
Case No.             21-10632-MBK
Caption of Order:    ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                     REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                     AND UNEXPIRED LEASES


                     forth on the Rejection Notice (each such order, a “Rejection Order”),
                     substantially in the form attached to the Rejection Notice as Exhibit A.

               (c)   Objections. Should a party in interest object to the Debtor’s proposed
                     rejection of a Contract or Lease, such party must file and serve a written
                     objection (an “Objection”) so that such objection is filed with the Court
                     and actually received by the following parties no later than fourteen (14)
                     calendar days after the date the Rejection Notice is filed: (1) proposed
                     attorneys for the Debtor, Fox Rothschild LLP, 49 Market Street,
                     Morristown, NJ 07960, Attn: Mark E. Hall, Esq., and 2000 Market Street,
                     20th Floor, Philadelphia, PA 19103, Attn: Martha B. Chovanes, Esq.; (2)
                     Office of the United States Trustee, One Newark Center, 1085 Raymond
                     Boulevard, Suite 2100, Newark, New Jersey 07102, Attn: Jeffrey M.
                     Sponder, Esq. and Lauren Bielskie, Esq.; and (3) counsel to any official
                     committee appointed in this chapter 11 case (collectively, the “Objection
                     Notice Parties”). Each Objection must state with specificity the grounds
                     for objecting to the proposed rejection of the Contract or Lease and/or
                     abandonment of Remaining Property (as defined and discussed below), as
                     applicable.

               (d)   Effects of Failing to File an Objection to a Rejection Notice. If no Objection
                     to a Rejection Notice is timely filed and served, the Debtor may submit the
                     Rejection Order to the Court providing that the applicable Contract or Lease
                     shall be deemed rejected on the effective date set forth in the Rejection
                     Notice (the “Rejection Date”); provided, however, that the Rejection Date
                     for a Real Property Lease shall not be earlier than the later of (i) the date the
                     Debtor files and serves a Rejection Notice for the Real Property Lease (ii)
                     the proposed rejection effective Date; and (iii) the date the Debtor
                     relinquishes control of the applicable Leased Premises by notifying the
                     affected Landlord in writing of the Debtor’s irrevocable surrender of the
                     premises. Upon the Rejection Date, any personal property or furniture,
                     fixtures, and equipment (“Remaining Property”) remaining on the Leased
                     Premises shall be deemed abandoned by the Debtor (except the Debtor must
                     remove any items containing personal and/or confidential information prior
                     to the Rejection Date), and the Landlords may use or dispose of any
                     Remaining Property, in their sole discretion, free and clear of all liens,
                     claims, encumbrances, and interests, without any further notice to any party
                     or Court order, and without any liability to the Debtor and its estate and any
                     third party and without waiver of any claim the Landlords may have against
                     the Debtor and its estate. To the extent applicable, the automatic stay is
                     hereby modified to permit such use or disposition, including but not limited


118918455.v4
Case 21-10632-MBK      Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38               Desc Main
                                 Document     Page 5 of 32
Page (5)
Debtor:              L’OCCITANE, INC.
Case No.             21-10632-MBK
Caption of Order:    ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                     REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                     AND UNEXPIRED LEASES


                     to the transfer of title by the Debtor. Such Landlords reserve all rights with
                     respect to any property that is required to be removed prior to the Rejection
                     Date.

               (e)   Effects of Filing an Objection to a Rejection Notice. If a timely Objection
                     to a Rejection Notice is filed and received in accordance with the Rejection
                     Procedures, the Debtor shall schedule a hearing on such Objection and shall
                     provide at least seven (7) days’ notice of such hearing to the objecting party
                     and the Objection Notice Parties. If the Court upholds the Debtor’s
                     determination to reject the applicable Contract or Lease, then the applicable
                     Contract or Lease shall be deemed rejected (i) as of the Rejection Date or
                     (ii) as otherwise determined by the Court as set forth in any order overruling
                     such Objection.

               (f)   Consent Orders. Any Objection may be resolved without a hearing by an
                     order of the Court submitted on a consensual basis by the Debtor and the
                     objecting party.

               (g)   Deadlines for Filing Claims. Claims arising out of the rejection of Contracts
                     or Leases must be filed on or before the later of (i) the deadline for filing
                     proofs of claims established by the Court in this chapter 11 case or (ii) thirty
                     (30) days after the date of entry of the applicable Rejection Order. If no
                     proof of claim is timely filed, such claimant shall not be treated as a creditor
                     with respect to such claims for voting on any chapter 11 plan in this chapter
                     11 case and shall be forever barred from asserting a claim for rejection
                     damages and from participating in any distributions that may be made in
                     connection with the Debtor’s bankruptcy case.

               (h)   Treatment of Security Deposits. If the Debtor has deposited funds with a
                     Counterparty or Landlord as a security deposit or other arrangement, such
                     Counterparty or Landlord may not setoff or otherwise use such deposit
                     without the prior authority of this Court or agreement of the Debtor.

               (i)   Abandoned Property. The Debtor is authorized, but not directed, at any
                     time on or before the applicable Rejection Date, to remove or abandon any
                     of the Debtor’s personal property that may be located on the Debtor’s
                     Leased Premises that are subject to a rejected Contract or Lease. If the
                     Debtor decides to abandon any personal property, the Debtor shall
                     generally describe the abandoned personal property in the Rejection
                     Notice. Absent a timely objection, the property will be deemed abandoned
                     pursuant to section 554 of the Bankruptcy Code, as is, effective as of the
                     Rejection Date. Upon the Rejection Date, any Remaining Property


118918455.v4
Case 21-10632-MBK          Doc 50    Filed 01/28/21 Entered 01/28/21 15:44:38            Desc Main
                                    Document     Page 6 of 32
Page (6)
Debtor:               L’OCCITANE, INC.
Case No.              21-10632-MBK
Caption of Order:     ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                      REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                      AND UNEXPIRED LEASES


                      remaining on the Leased Premises shall be deemed abandoned by the
                      Debtor (except the Debtor must remove any items containing personal
                      and/or confidential information prior to the Rejection Date), and the
                      Landlords may use or dispose of any Remaining Property, in their sole
                      discretion, free and clear of all liens, claims, encumbrances, and interests,
                      without any further notice to any party or Court order, and without any
                      liability to the Debtor and its estate and any third party and without waiver
                      of any claim the Landlords may have against the Debtor and its estate. To
                      the extent applicable, the automatic stay is hereby modified to permit such
                      use or disposition, including but not limited to the transfer of title by the
                      Debtor. Such Landlords reserve all rights with respect to any property that
                      is required to be removed prior to the Rejection Date.

        3.     The following procedures (the “Assumption Procedures”) are approved in

connection with assuming and assuming and assigning Contracts and Leases:

                      a.      Assumption Notice. The Debtor will file a notice (the “Assumption
                              Notice”), setting forth the proposed assumption of one or more
                              Contracts and/or Leases and will serve the Assumption Notice via
                              overnight delivery service, email, or fax on: (1) the non-Debtor
                              counterparty (and its counsel, if known) under the respective
                              Contract or Lease at the last known address available to the Debtor
                              (the “Counterparty”); (2) with respect to real property Leases (“Real
                              Property Leases”), any known third party having an interest in
                              personal property located at the leased premises (the “Leased
                              Premises”); (3) any party known to assert a lien in any property
                              subject to the assumed Contract or Lease; (4) counsel to any official
                              committee appointed in this chapter 11 case; and (5) the Office of
                              the United States Trustee for the District of New Jersey
                              (collectively, the “Assumption Notice Parties”). The Assumption
                              Notice may list multiple Contracts; provided that the number of
                              counterparties to Contract or Lease on the Assumption Notice shall
                              be limited to no more than 100.


                      b.      Content of Assumption Notice. The Assumption Notice shall be
                              substantially in the form attached as Exhibit 2 to the proposed order.
                              With respect to Real Property Leases, the Assumption Notice shall
                              set forth the following information, to the best of the Debtor’s
                              knowledge: (1) the street address of the related real property; (2) the


118918455.v4
Case 21-10632-MBK        Doc 50    Filed 01/28/21 Entered 01/28/21 15:44:38           Desc Main
                                  Document     Page 7 of 32
Page (7)
Debtor:             L’OCCITANE, INC.
Case No.            21-10632-MBK
Caption of Order:   ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                    REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                    AND UNEXPIRED LEASES


                            name and address of the landlord (the “Landlord”); and for all
                            Leases and Contracts, (3) the Contract or Lease to be assumed; (4)
                            the names and addresses of the counterparties to such Contract or
                            Lease; (5) the identity of the proposed assignee of such Contract or
                            Lease (the “Assignee”), if applicable; (6) the effective date of the
                            assumption for each such Contract or Lease (the “Assumption
                            Date”); (7) the proposed cure amount, if any for each such Contract
                            or Lease (the “Cure Amount”); (8) a description of any material
                            amendments to the Contract or Lease made outside of the ordinary
                            course of business by mutual agreement of the parties; and (9) the
                            deadlines and procedures for filing objections to the Assumption
                            Notice (as set forth below); and (10) adequate assurance of future
                            performance information for the Debtor or the Assignee, as
                            applicable. Each Assumption Notice will be accompanied by a copy
                            of the proposed order approving the assumption of the Contracts
                            and/or Leases set forth on the Assumption Notice (each such order,
                            an “Assumption Order”), substantially in the form attached to the
                            Assumption Notice as Exhibit A. The Assumption Notice may list
                            multiple Contracts or Leases; provided that the number of
                            counterparties to Contracts and Leases listed on the Assumption
                            Notice shall be limited to no more than 100.

                    c.      Objections. Should a party in interest object to the Debtor’s
                            proposed assumption of a Contract or Lease, such party must file
                            and serve a written objection (an “Objection”) so that such objection
                            is filed with the Court and actually received by the following parties
                            no later than fourteen (14) calendar days after the date the
                            Assumption Notice is filed (the “Assumption Objection Deadline”):
                            (1) proposed attorneys for the Debtor, Fox Rothschild LLP, 49
                            Market Street, Morristown, NJ 07960, Attn: Mark E. Hall, Esq., and
                            2000 Market Street, 20th Floor, Philadelphia, PA 19103, Attn:
                            Martha B. Chovanes, Esq.; (2) Office of the United States Trustee,
                            One Newark Center, 1085 Raymond Boulevard, Suite 2100,
                            Newark, New Jersey 07102, Attn: Jeffrey M. Sponder, Esq. and
                            Lauren Bielskie, Esq.; and (3) counsel to any official committee
                            appointed in this chapter 11 case (collectively, the “Objection
                            Notice Parties”). Each Objection must state with specificity the
                            grounds for objecting to the proposed assumption of the Contract or
                            Lease.




118918455.v4
Case 21-10632-MBK          Doc 50    Filed 01/28/21 Entered 01/28/21 15:44:38           Desc Main
                                    Document     Page 8 of 32
Page (8)
Debtor:               L’OCCITANE, INC.
Case No.              21-10632-MBK
Caption of Order:     ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                      REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                      AND UNEXPIRED LEASES


                      d.      Effects of Failing to File an Objection to an Assumption Notice. If
                              no Objection to an Assumption Notice is timely filed and served, the
                              Debtor may submit the Assumption Order to the Court providing
                              that the applicable Contract or Lease shall be deemed assumed on
                              the effective date set forth in the Assumption Notice (the
                              “Assumption Date”) or such other date as the Debtor and the
                              counterparty or counterparties to such Contracts or Leases agree and
                              the proposed cure amount shall be binding on all counterparties to
                              such Contract or Lease and no amount in excess thereof shall be paid
                              for cure purposes; provided that the Assumption Date for a lease of
                              nonresidential real property shall not occur earlier than the date the
                              Debtor filed and served the applicable Assumption Notice.

                      e.      Effects of Filing an Objection to an Assumption Notice. If a timely
                              Objection to an Assumption Notice is filed and received in
                              accordance with the Assumption Procedures, the Debtor shall
                              schedule a hearing on such Objection and shall provide at least seven
                              (7) days’ notice of such hearing to the objecting party and the
                              Objection Notice Parties. If the Court upholds the Debtor’s
                              determination to assume the applicable Contract or Lease, then the
                              applicable Contract or Lease shall be deemed assumed (i) as of the
                              Assumption Date; or (ii) as otherwise determined by the Court as set
                              forth in any order overruling such Objection.

                      f.      Consent Orders. Any Objection may be resolved without a hearing
                              by an order of the Court submitted on a consensual basis by the
                              Debtor and the objecting party.

        4.     The form of Rejection Notice attached hereto as Exhibit 1 is hereby approved.

        5.     The form Assumption Notice attached hereto as Exhibit 2 is hereby approved.

        6.     The Debtor is hereby authorized to execute and deliver all instruments and

documents, and take such other actions, as may be necessary or appropriate to implement and

effectuate the Rejection and Assumption Procedures as approved by this Order.

        7.     With regard to Contracts or Leases to be assigned, pursuant to sections 105(a) and

363(f) of the Bankruptcy Code, the assignment of any Contract or Lease shall: (a) be free and clear



118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38               Desc Main
                                    Document     Page 9 of 32
Page (9)
Debtor:                L’OCCITANE, INC.
Case No.               21-10632-MBK
Caption of Order:      ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                       REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                       AND UNEXPIRED LEASES


of (i) all liens (and any liens shall attach to the proceeds in the same order and priority subject to

all existing defenses, claims, setoffs, and rights) and (ii) any and all claims (as that term is defined

in section 101(5) of the Bankruptcy Code), obligations, demands, guarantees of or by the Debtor,

debts, rights, contractual commitments, restrictions, interests, and matters of any kind and nature,

whether arising prior to or subsequent to the commencement of these chapter 11 cases, and whether

imposed by agreement, understanding, law, equity, or otherwise (including, without limitation,

claims, and encumbrances that purport to give to any party a right or option to effect any forfeiture,

modification, or termination of the interest of any Debtor or Assignee, as the case may be, in the

Contract(s) (but only in connection with the assignment by the Debtor to the Assignee)), provided,

however, that any sale or assignment shall not be free and clear of any accrued but unbilled rent

and charges under a lease of non-residential real property including adjustments, taxes, percentage

rent, reconciliations, or other year-end adjustments or unbilled charges that may have accrued

under the Leases prior to the assignment of the Leases, or are accruing, but which have not yet

been billed, and indemnity obligations, liability for which shall be assumed by the Debtor or the

applicable Assignee, as agreed by and among the Debtor and the applicable Assignee, and (b)

constitutes a legal, valid, and effective transfer of such Contract or Lease and vests the applicable

Assignee with all rights, titles, and interests to the applicable Contract or Lease. For the avoidance

of doubt, all provisions of the applicable assigned Contract or Lease, including any provision

limiting assignment, shall be binding on the applicable Assignee.




118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38               Desc Main
                                   Document      Page 10 of 32
Page (10)
Debtor:                L’OCCITANE, INC.
Case No.               21-10632-MBK
Caption of Order:      ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                       REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                       AND UNEXPIRED LEASES


         8.     Entry of this Order is without prejudice to the rights of the Debtor, including but

not limited to, the right to seek further, other, or different relief regarding any Contract or Lease

pursuant to, among other things, section 365 of the Bankruptcy Code.

         9.    All rights and defenses of the Debtor are preserved, including all rights and

defenses of the Debtor with respect to a claim for damages arising as a result of the rejection of a

Contract or Lease, including any right to assert an offset, recoupment, counterclaim or deduction.

In addition, nothing in this Order or the Motion shall limit the Debtor’s ability to subsequently

assert that any particular Contract or Lease is terminated and is no longer an executory contract or

unexpired lease.

         10.   Notwithstanding the relief granted herein and any actions taken hereunder, nothing

in the Motion or this Order shall constitute, nor is it intended to constitute: (1) an admission as to

the validity or priority or any claim against the Debtor; (2) a waiver of the Debtor’s rights to dispute

any claim; or (3) a rejection, assumption or assumption and assignment of any Contract or Lease

pursuant to section 365 of the Bankruptcy Code.

         11.   Approval of the Contract Procedures and this Order does not prevent the Debtor

from seeking to reject or assume a Contract by separate motion.

         12.   The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

         13.    Pursuant to D.N.J. LBR 9013-5(e), any party may move for modification of this

Order.




118918455.v4
Case 21-10632-MBK        Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38             Desc Main
                                  Document      Page 11 of 32
Page (2)
Debtor:               L’OCCITANE, INC.
Case No.              21-10632-MBK
Caption of Order:     ORDER AUTHORIZING AND APPROVING PROCEDURES FOR
                      REJECTION AND ASSUMPTION OF EXECUTORY CONTRACTS
                      AND UNEXPIRED LEASES


        14.    This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement and implementation of this Order.




118918455.v4
Case 21-10632-MBK   Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38   Desc Main
                             Document      Page 12 of 32



                                    EXHIBIT 1

                       FORM OF REJECTION NOTICE




118918455.v4
Case 21-10632-MBK             Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38     Desc Main
                                       Document      Page 13 of 32



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FOX ROTHSCHILD LLP
 49 Market St.
 Morristown, NJ 07960
 Mark E. Hall, Esq.
 Martha B. Chovanes, Esq.
 Michael R. Herz, Esq.
 mhall@foxrothschild.com
 mchovanes@foxrothschild.com
 mherz@foxrothschild.com
 Telephone: (973) 992-4800
 Facsimile: (973) 992-9125
 Proposed Counsel for L’Occitane, Inc.

 In re:

 L’OCCITANE, INC.,                                         Chapter 11

                                   Debtor.                 Case No. 21-10632-MBK

                                                           Judge: Michael B. Kaplan


                            NOTICE OF REJECTION OF
                   EXECUTORY CONTRACTS AND UNEXPIRED LEASES


                          THIS NOTICE SEEKS TO REJECT CONTRACTS
                          AND LEASES. RECIEPIENTS OF THIS
                          REJECTION NOTICE SHOULD CHECK
                          SCHEDULE 1 TO DETERMINE IF YOUR
                          NAME(S) OR LEASE(S) OR CONTRACTS(S) ARE
                          CONTAINED THEREIN.



TO:       The Parties Identified on Schedule 1 Attached Hereto:

          PLEASE TAKE NOTICE that on [_________________], 2021, the United States

Bankruptcy Court for the District of New Jersey (the “Bankruptcy Court”) entered an order

[Docket No. _____] (the “Procedures Order”) granting the Debtor’s Motion for Entry of an Order



118918455.v4
Case 21-10632-MBK        Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38            Desc Main
                                  Document      Page 14 of 32



Authorizing and Approving Procedures for Rejection of Executory Contracts and Unexpired

Leases [Docket No. _____] (the “Motion”), approving certain procedures for the rejection of

executory contracts and unexpired leases of the Debtor. The Procedures Order is Attached Hereto

As Exhibit A.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Procedures

Order, the above-captioned debtor and debtor in possession (the “Debtor”) hereby provides notice

of its intent to reject the Contracts and/or Leases identified on Schedule 1 hereto (the “Contracts

and Leases”).

        PLEASE TAKE FURTHER NOTICE that should you object to the Debtor’s rejection

of a Contract or Lease identified on Schedule 1 hereto, you must file and serve a written objection

on: (1) proposed attorneys for the Debtor, Fox Rothschild LLP, 49 Market Street, Morristown, NJ

07960, Attn: Mark E. Hall, Esq., and 2000 Market Street, 20th Floor, Philadelphia, PA 19103, Attn:

Martha B. Chovanes, Esq.; (2) Office of the United States Trustee, One Newark Center, 1085

Raymond Boulevard, Suite 2100, Newark, New Jersey 07102, Attn: Jeffrey M. Sponder, Esq. and

Lauren Bielski, Esq.; and (3) counsel to any official committee appointed in this chapter 11 case

(collectively, the “Objection Notice Parties”), so that such objection is filed with the Bankruptcy

Court and received by the Objection Notice Parties no later than [________________], 2021,

which is fourteen (14) days after the date that the Debtor filed and served this Rejection Notice.

        PLEASE TAKE FURTHER NOTICE that absent an objection being filed and served in

compliance with the Procedures Order, the Rejected Contracts and Leases will be rejected pursuant

to section 365(a) of the Bankruptcy Code effective as of the date set forth on Schedule 1 to this

Rejection Notice (the “Rejection Date”), provided, however, the Rejection Date shall be the later

of (i) the date the Debtor file and serve this Rejection Notice; (ii) the date Debtor relinquishes


                                                 2
118918455.v4
Case 21-10632-MBK        Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38             Desc Main
                                  Document      Page 15 of 32



control of the applicable Leased Premises by notifying the affected Landlord in writing of the

Debtor’s irrevocable surrender of the premises; and (iii) the proposed rejection effective date.

        PLEASE TAKE FURTHER NOTICE that if an objection is timely filed and served on

the Objection Notice Parties as specified above, and cannot be resolved, the Debtor shall seek a

hearing on such objection and shall provide at least seven (7) days’ notice of such hearing to the

objecting party and the Objection Notice Parties. If such objection is overruled by the Bankruptcy

Court or withdrawn, the rejection of the Rejected Leases shall be deemed effective (a) as of the

Rejection Date, or (b) as otherwise determined by the Bankruptcy Court as set forth in any order

overruling such objection.

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures

Order, if the Debtor has deposited monies with you as a security deposit or other arrangement, you

may not setoff, recoup or otherwise use such deposit without prior authorization from the

Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that pursuant to the terms of the Procedures

Order, for any claim that you may assert against the Debtor as a result of the rejection of any

Rejected Contract or Lease, you must submit a proof of claim for damages arising from such

rejection on or before the later of (i) the deadline for filing proofs of claim established by the

Bankruptcy Court in the Debtor’s chapter 11 case, or (ii) thirty (30) days after entry of the

Rejection Order. If you do not timely file such proof of claim, you will not be treated as a creditor

with respect to such claim for voting on any chapter 11 plan in the Debtor’s chapter 11 case and

shall be forever barred from asserting a claim for rejection damages arising from the rejection of

the Rejected Contract and Leases or from participating in any distributions that may be made in

connection with this chapter 11 case.


                                                 3
118918455.v4
Case 21-10632-MBK       Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38   Desc Main
                                 Document      Page 16 of 32



Dated:         , 2021

                                          Respectfully submitted,

                                          FOX ROTHSCHILD LLP
                                          Proposed Attorneys for Debtor
                                          and Debtor in Possession


                                          /s/
                                          Mark E. Hall
                                          Martha B. Chovanes
                                          Michael E. Herz




                                             4
118918455.v4
Case 21-10632-MBK       Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38      Desc Main
                                 Document      Page 17 of 32



                                       SCHEDULE 1



                                 REJECTION SCHEDULE

 Counterparty      Counterparty       Title/Description Property to be    Rejection Date
                   Address            of Lease          Abandoned (if
                                                        applicable)




                            PROPERTY TO BE ABANDONED

    Description of Property to be Abandoned      Counterparty to Personal Property Lease
                 (if applicable)                             (if applicable)




118918455.v4
Case 21-10632-MBK   Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38   Desc Main
                             Document      Page 18 of 32



                     EXHIBIT B TO REJECTION NOTICE




118918455.v4
Case 21-10632-MBK             Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38        Desc Main
                                       Document      Page 19 of 32



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FOX ROTHSCHILD LLP
 49 Market St.
 Morristown, NJ 07960
 Mark E. Hall, Esq.
 Martha B. Chovanes, Esq.
 Michael R. Herz, Esq.
 mhall@foxrothschild.com
 mchovanes@foxrothschild.com
 mherz@foxrothschild.com
 Telephone: (973) 992-4800
 Facsimile: (973) 992-9125
 Proposed Counsel for L’Occitane, Inc.

 In re:

 L’OCCITANE, INC.,                                           Chapter 11

                                   Debtor.                   Case No. 21-10632-MBK

                                                             Judge: Michael B. Kaplan


                 ORDER AUTHORIZING AND APPROVING
    REJECTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND
        ABANDONMENT OF PROPERTY IN CONNECTION THEREWITH


          The relief set forth on the following pages, numbered two (2) through four (4), is hereby

ORDERED.




118918455.v4
Case 21-10632-MBK            Doc 50      Filed 01/28/21 Entered 01/28/21 15:44:38                     Desc Main
                                       Document      Page 20 of 32




        Pursuant to and in accordance with the Order Authorizing Procedures for Rejection and

Assumption of Executory Contracts and Unexpired Leases Establishing Procedures for the

Rejection of Executory Contracts and Unexpired Leases [Docket No. ____] (the “Procedures

Order”);1 and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §157 and 1334;

and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that venue of these cases and this matter is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and the Debtor having properly filed and served a “Notice of Rejection of Executory

Contracts and/or Unexpired Leases” [Docket No. ___] (the “Rejection Notice”) in accordance with

the terms of the Procedures Order in respect of the rejection of the executory contracts (the

“Contracts”) and/or unexpired leases (the “Leases”) set forth on Exhibit 1 hereto; and no timely

objections having been filed to the rejection of the Contracts and Leases; and it appearing that due

and adequate notice of the Procedures Order and the Rejection Notice has been given, and that no

other or further notice need be given; and the Court having determined that the rejections provided

for herein are an appropriate exercise of the Debtor’s business judgment; and after due

deliberation, and good and sufficient cause appearing therefor, it is hereby ORDERED,

ADJUDGED, AND DECREED THAT:

        1.       Contracts and Leases listed on Exhibit 1 hereto are hereby rejected effective as of

the dates set forth for such Contracts and Leases listed on Exhibit 1 hereto (the “Rejection Date”)

provided, however, the Rejection Date shall be the later of (i) the date the Debtor files and serves

the Rejection Notice; (ii) the date the Debtor relinquishes control of the applicable Leased



1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Procedures
Order.



118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38            Desc Main
                                   Document      Page 21 of 32



Premises by notifying the affected Landlord in writing of the Debtor’s irrevocable surrender of the

premises; and (iii) the proposed rejection effective date.

        2.     The rights of the Debtor and its estate to assert that the Contracts and Leases

rejected hereby expired by their own terms or were terminated prior to the date hereof are fully

preserved, and the Debtor and its estate do not waive any rights or claims that they may have with

respect to or against the counterparties to such Contracts and Leases, whether or not such rights or

claims arise under, are related to the rejection of, or are independent of the Contracts and Leases

rejected hereby.

        3.     Upon the Rejection Date, any Remaining Property remaining on the Leased

Premises shall be deemed abandoned by the Debtor (except the Debtor must remove any items

containing personal and/or confidential information prior to the Rejection Date), and the Landlords

may use or dispose of any Remaining Property, in their sole discretion, free and clear of all liens,

claims, encumbrances, and interests, without any further notice to any party or Court order, and

without any liability to the Debtor and its estate and any third party and without waiver of any

claim the Landlords may have against the Debtor and its estate. To the extent applicable, the

automatic stay is hereby modified to permit such use or disposition, including but not limited to

the transfer of title by the Debtor. Such Landlords reserve all rights with respect to an property

that is required to be removed prior to the Rejection Date.

        4.     If any affected counterparty subject to this Order (a “Rejection Claimant”) asserts

a claim or claims against the Debtor and its estate arising from the rejection of the Contracts and

Leases, such Rejection Claimant shall submit a proof of claim on or before the later of (i) the

deadline for filing proofs of claims established by the Court in this chapter 11 case or (ii) thirty

(30) days after the date of entry of this Order. If no proof of claim is timely filed, such claimant




118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38           Desc Main
                                   Document      Page 22 of 32



shall not be treated as a creditor with respect to such claims for voting on any chapter 11 plan in

these chapter 11 case and shall be forever barred from asserting a claim for rejection damages and

from participating in any distributions that may be made in connection with the Debtor’s

bankruptcy case.

        5.     The Debtor is authorized to take any action necessary or appropriate to implement

the terms of this Order and the rejections without further order from this Court.

        6.     This Court shall retain exclusive jurisdiction and power to resolve any dispute

arising from or related to this Order.




118918455.v4
Case 21-10632-MBK   Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38   Desc Main
                             Document      Page 23 of 32



                                    EXHIBIT 2

                             Form of Assumption Notice




118918455.v4
Case 21-10632-MBK             Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38                  Desc Main
                                       Document      Page 24 of 32



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FOX ROTHSCHILD LLP
 49 Market St.
 Morristown, NJ 07960
 Mark E. Hall, Esq.
 Martha B. Chovanes, Esq.
 Michael R. Herz, Esq.
 mhall@foxrothschild.com
 mchovanes@foxrothschild.com
 mherz@foxrothschild.com
 Telephone: (973) 992-4800
 Facsimile: (973) 992-9125
 Proposed Counsel for L’Occitane, Inc.

 In re:

 L’OCCITANE, INC.,                                                 Chapter 11

                                   Debtor.                         Case No. 21-10632-MKB

                                                                   Judge: Michael B. Kaplan



                       NOTICE OF ASSUMPTION OF CERTAIN
                 EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES

                       THIS NOTICE SEEKS TO ASSUME OR ASSUME
                       AND ASSIGN CONTRACTS AND LEASES.
                       RECIEPIENTS OF THIS ASSUMPTION NOTICE
                       SHOULD CHECK SCHEDULE 1 TO DETERMINE
                       IF YOUR NAME(S) OR LEASE(S) OR
                       CONTRACTS(S) ARE CONTAINED THEREIN.

          TO:    The Parties Identified on Schedule 1 Attached Hereto:

          PLEASE TAKE NOTICE that on [                      ], 2021, the United States Bankruptcy Court

for the District of New Jersey (the “Court”) entered an order on the motion (the “Motion”)2 of


2
  Capitalized terms used in this Notice and not immediately defined have the meanings given to such terms in the
Motion or in the Tanini Declaration, as applicable.



118918455.v4
Case 21-10632-MBK          Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38          Desc Main
                                    Document      Page 25 of 32



debtor and debtor in possession (the “Debtor”), pursuant to Sections 105(a), 363, 365, and 554 of

the Bankruptcy Code and Bankruptcy Rule 6006 approving expedited procedures for the rejection,

assumption, or assumption and assignment of executory contracts and unexpired leases and

granting related relief [Docket No.           ] (the “Procedures Order”) attached hereto as

Exhibit A.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Procedures Order and by this

written notice (this “Assumption Notice”), the Debtor hereby notifies you that it has determined,

in the exercise of its business judgment, that each Contract or Lease set forth on Schedule 1

attached hereto is hereby assumed or assumed and assigned effective as of the date (the

“Assumption Date”) set forth in Schedule 1, or such other date as the Debtor and the counterparties

to such Contracts agree.

        PLEASE TAKE FURTHER NOTICE that, the [Debtor/Assignee], has the financial

wherewithal to meet all future obligations under the Contract, thereby demonstrating that the

Debtor or Assignee has the ability to comply with the requirements of adequate assurance of future

performance.

        PLEASE TAKE FURTHER NOTICE that, parties seeking to object to the proposed

assumption or assumption and assignment of any of the Contracts or Leases must file and serve a

written objection on (1) proposed attorneys for the Debtor, Fox Rothschild LLP, 49 Market Street,

Morristown, NJ 07960, Attn: Mark E. Hall, Esq., and 2000 Market Street, 20th Floor, Philadelphia,

PA 19103, Attn: Martha B. Chovanes, Esq.; (2) Office of the United States Trustee, One Newark

Center, 1085 Raymond Boulevard, Suite 2100, Newark, New Jersey 07102, Attn: Jeffrey M.

Sponder, Esq. and Lauren Bielskie, Esq.; and (3) counsel to any official committee appointed in

this chapter 11 case (collectively, the “Objection Notice Parties”), so that such objection is filed




118918455.v4
Case 21-10632-MBK            Doc 50      Filed 01/28/21 Entered 01/28/21 15:44:38                      Desc Main
                                       Document      Page 26 of 32



with the Bankruptcy Court and received by the Objection Notice Parties no later than

[________________], 2021, which is fourteen (14) days after the date that the Debtor filed and

served this Assumption Notice. Only those responses that are timely filed, served, and received

will be considered at the hearing.

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

assumption of each Contract or Lease shall become effective on the Assumption Date set forth in

Schedule 1 or such other date as the Debtor and the counterparty or counterparties to such Contract

or Lease agree, or such other date as the Court may so order.3

        PLEASE TAKE FURTHER NOTICE that, if an objection to the assumption of any

Contract or Lease is timely filed and not withdrawn or consensually resolved, the Debtor shall file

a notice for a hearing to consider the objection for such Contract or Lease. If such objection is

overruled or withdrawn, such Contract or Lease shall be assumed as of the Assumption Date set

forth in Schedule 1 or such other date as the Debtor and the counterparty or counterparties to such

Contract or Lease agree.



                                    [Remainder of page intentionally left blank]




3
  An objection to the assumption of any particular Contract or Lease listed in this Assumption Notice shall not
constitute an objection to the assumption of any other Contract or Lease listed in this Assumption Notice. Any
objection to the assumption of any particular Contract or Lease listed in this Assumption Notice must state with
specificity the Contract or Lease to which it is directed. For each particular Contract or Lease whose assumption is
not timely or properly objected to, such assumption will be effective in accordance with this Assumption Notice and
the Procedures Order.



118918455.v4
Case 21-10632-MBK    Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38     Desc Main
                              Document      Page 27 of 32



 Dated: ______________, 2021               FOX ROTHSCHILD LLP

                                           Mark E. Hall
                                           Martha B. Chovanes
                                           Michael R. Herz

                                           Proposed Counsel for Debtor L’Occitane,
                                           Inc.




118918455.v4
Case 21-10632-MBK       Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38      Desc Main
                                 Document      Page 28 of 32



                                       SCHEDULE 1




                          ASSUMPTION SCHEDULE

 Counterparty     Counterparty Title/Description    Property to    Assumption      Cure
                    Address       of Lease or           be            Date        Amount
                                   Contract         Abandoned
                                                        (if
                                                    applicable)




                    PROPERTY TO BE ABANDONED (if Applicable)

    Description of Property to be Abandoned      Counterparty to Personal Property Lease
                 (if applicable)                             (if applicable)




118918455.v4
Case 21-10632-MBK   Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38   Desc Main
                             Document      Page 29 of 32




                    EXHIBIT B TO ASSUMPTION NOTICE




                                         2
118918455.v4
Case 21-10632-MBK             Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38        Desc Main
                                       Document      Page 30 of 32



 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-1(b)

 FOX ROTHSCHILD LLP
 49 Market St.
 Morristown, NJ 07960
 Mark E. Hall, Esq.
 Martha B. Chovanes, Esq.
 Michael R. Herz, Esq.
 mhall@foxrothschild.com
 mchovanes@foxrothschild.com
 mherz@foxrothschild.com
 Telephone: (973) 992-4800
 Facsimile: (973) 992-9125
 Proposed Counsel for L’Occitane, Inc.

 In re:

 L’OCCITANE, INC.,                                           Chapter 11

                                   Debtor.                   Case No. 21-10632-MBK

                                                             Judge: Michael B. Kaplan


                 ORDER AUTHORIZING AND APPROVING
      ASSUMPTION OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES


          The relief set forth on the following pages, numbered two (2) through three (3), is hereby

ORDERED.




118918455.v4
Case 21-10632-MBK            Doc 50      Filed 01/28/21 Entered 01/28/21 15:44:38                     Desc Main
                                       Document      Page 31 of 32




        Pursuant to and in accordance with the Order Authorizing Procedures for Rejection and

Assumption of Executory Contracts and Unexpired Leases Establishing Procedures for the

Rejection of Executory Contracts and Unexpired Leases [Docket No. ____] (the “Procedures

Order”);5 and the Court having jurisdiction over this matter pursuant to 28 U.S.C. §157 and 1334;

and it appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that venue of these cases and this matter is proper pursuant to 28 U.S.C. §§ 1408 and

1409; and the Debtor having properly filed and served a “Notice of Assumption of Executory

Contracts and/or Unexpired Leases” [Docket No. ___] (the “Assumption Notice”) in accordance

with the terms of the Procedures Order in respect of the rejection of the executory contracts (the

“Contracts”) and/or unexpired leases (the “Leases”) set forth on Exhibit 1 hereto; and no timely

Objections having been filed to the assumption or assumption and assignment of the Contracts and

Leases, or such Objections having been overruled; and it appearing that due and adequate notice

of the Procedures Order and the Assumption Notice has been given, and that no other or further

notice need be given; and the Court having determined that the assumption or assumptions and

assignments provided for herein are an appropriate exercise of the Debtor’s business judgment;

and after due deliberation, and good and sufficient cause appearing therefor, it is hereby

ORDERED, ADJUDGED, AND DECREED THAT:




5
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Procedures
Order.

                                                        4
118918455.v4
Case 21-10632-MBK         Doc 50     Filed 01/28/21 Entered 01/28/21 15:44:38            Desc Main
                                   Document      Page 32 of 32



        1.     Contracts and Leases listed on Exhibit 1 hereto are hereby assumed or assumed

and assigned effective as of the dates set forth for such Contracts and Leases listed on Exhibit 1

hereto (the “Assumption Date”).

        2.     It is determined that the [Debtor/Assignee] has the financial wherewithal to meet

all future obligations under the Contract or Lease, thereby complying with the requirements of

adequate assurance of future performance.

        3.     The [Debtor/Assignee] must pay any Cure Amount or such other amount as the

[Debtor/Assignee] and the Lease or Contract counterparty have agreed to or has been adjudicated

by Order of the Bankruptcy Court prior to the assumption or assumption and assignment being

effective.

        4.     The Debtor and its estate do not waive any rights or claims that they may have

with respect to or against the counterparties to such Contracts and Leases, whether or not such

rights or claims arise under, are related to the assumption of, or are independent of the Contracts

and Leases assumed or assumed and assigned hereby.

        5.     The Debtor is authorized to take any action necessary or appropriate to implement

the terms of this Order and the assumptions and assumption and assignments without further

order from this Court.

        6.     This Court shall retain exclusive jurisdiction and power to resolve any dispute

arising from or related to this Order.




                                                 5
118918455.v4
